      Case 1:16-cv-01152-AJN-BCM Document 183 Filed 06/29/20 Page 1 of 1

                                                                                                       6/29/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Matthew Whittington,

                         Plaintiff,
                                                                     16-cv-1152 (AJN)
                  –v–
                                                                          ORDER
  Commissioner Joseph Ponte, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        On June 24, 2020, the Court received notice that its May 27, 2020 Opinion and Order,

Dkt. No. 181, which was mailed to Mr. Whittington, was returned to sender. The Court mailed

the Opinion and Order to the Attica Correctional Facility, which is the address listed for Mr.

Whittington on the public docket, but believes that Mr. Whittington may have been released

from this facility.

        Defendants are hereby ordered to attempt to serve Dkt. Nos. 181 and 182, along with this

Order, on Mr. Whittington at his current address and either file proof of that service on the public

docket or inform the Court that it was unable to effect service by July 10, 2020.

        SO ORDERED.


 Dated: June 29, 2020
        New York, New York
                                                 ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
